UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6428



WARREN SCOTT TAYLOR,

                                             Petitioner - Appellant,

          versus


H. D. BROWN, Page County Magistrate Judge,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-912-7)


Submitted:   April 26, 2002                  Decided:   July 15, 2002


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warren Scott Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Warren Scott Taylor seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2001), and denying his motion for

reconsideration.   We have reviewed the record and the district

court’s opinions and find no reversible error.         Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       Taylor v. Brown, No. CA-01-912-7

(W.D. Va. Feb. 14, 2002; Feb. 28, 2002).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2